Citation Nr: 1634185	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  09-41 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for gastroparesis and gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a neck disorder, to include as secondary to service-connected lumbar spine degenerative joint disease and bilateral knee degenerative disc disease.

4.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus with neuropathy and retinopathy.

5.  Entitlement to an effective date earlier than February 22, 2005, for the grant of service connection for diabetes mellitus with neuropathy and retinopathy.

6.  Entitlement to an effective date earlier than April 19, 2011, for the grant of special monthly compensation due to housebound status.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to June 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2005, February 2008 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The November 2005 rating decision denied a rating in excess of 10 percent for gastroparesis and GERD.  Thereafter, a June 2007 rating decision granted an increased rating of 30 percent for gastroparesis and GERD, effective October 28, 2004 (the date the increased rating claim was received by VA).

The February 2008 rating decision denied service connection for neck pain.

The February 2010 rating decision granted service connection for PTSD and assigned a 50 percent rating, effective December 9, 2008. 

In April 2015, the Board remanded the above claims for further development.

With respect to the other issues listed on the first page of this decision, a November 2015 rating decision granted service connection for diabetes mellitus with neuropathy and retinopathy and assigned a 20 percent rating, effective February 22, 2005.  The November 2015 rating also granted entitlement to special monthly compensation based on statutory housebound criteria being met from April 19, 2011 to June 14, 2011.  In a May 2016 statement, the Veteran expressed disagreement with the assigned rating for diabetes mellitus and the effective dates assigned for the grant of service connection for diabetes mellitus and entitlement to special monthly compensation based on statutory housebound criteria.  As a statement of the case (SOC) has not yet been provided, the Board has no discretion, and these issues must be remanded for such purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Increased Ratings for Gastroparesis and GERD and for PTSD

The record shows that the Veteran was most recently afforded VA examinations in December 2011 to evaluate the severity of his gastroparesis and GERD and PTSD. However, the evidence associated with the claims file appears to indicate a possible increase in severity of these disorders since that time.  While new examinations are not required simply because of the time which has passed since the last examinations, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that new VA examinations are necessary to determine the current severity of the Veteran's service-connected gastroparesis and GERD and PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records.

Neck Disorder

The Veteran contends that a neck disorder, currently diagnosed as cervical spine strain, was incurred during service or in the alternative, is secondary to his service-connected lumbar spine disability and bilateral knee disabilities.

With respect to the claim on a secondary basis, VA examiners in December 2013 and August 2015 have opined that the Veteran's cervical spine strain is not secondary to or aggravated by his service-connected lumbar spine and bilateral knee disabilities.  The examiners have explained that the medical evidence does not support either causation or aggravation of the cervical spine by the service connected lumbar spine and bilateral knee disorders.  

With respect to the claim on a direct incurrence basis, the service treatment records show treatment for the neck on at least two separate occasions.  In a December 1976 service treatment report, it was noted that the Veteran fell from parallel bars at the gym, landing on the back of his neck and shoulders.  Examination of the neck and head revealed full range of motion.  In a July 1981 service treatment report, it was noted that the Veteran was in an automobile accident in which he was struck from behind.  A cervical spine x-ray conducted at that time was negative for any bony injury although the Veteran did suffer a contusion to his left shoulder.      

On VA examination in December 2013, the Veteran reported that he has been experiencing recurrent cervical spine pain since active duty.  The examiner, however, provided a negative nexus statement.  In providing a rationale, the examiner noted the absence of "neck complaints in the last 7 years."  Moreover, the examiner did not address the neck related complaints found in the Veteran's service treatment records.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims determined that an examination is inadequate where the examiner does not comment on the Veteran's reports, but instead relies on an absence of medical records to provide a negative opinion. 

In light of the above, this issue must once again be remanded for further VA opinion.

Manlincon Issues

As noted above, a November 2015 rating decision granted service connection for diabetes mellitus with neuropathy and retinopathy and assigned a 20 percent rating, effective February 22, 2005.  The November 2015 rating also granted entitlement to special monthly compensation based on statutory housebound criteria being met from April 19, 2011 to June 14, 2011.  In a May 2016 statement, the Veteran expressed disagreement with the assigned rating for diabetes mellitus and the effective dates assigned for the grant of service connection for diabetes mellitus and entitlement to special monthly compensation based on statutory housebound criteria.  This statement should be construed as a Notice of Disagreement.  Since an SOC has not been issued, the Board must remand these matters.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the Veteran's claims file.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected gastroparesis and GERD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file must be made available to and reviewed by the examiner.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

The Veteran's subjective complaints should be addressed, and all opinions must be supported by a complete rationale. 

3.  Afford the Veteran a VA examination to ascertain the severity and manifestations of his service- connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

The Veteran's subjective complaints should be addressed, and all opinions must be supported by a complete rationale. 

4.  Forward the Veteran's claims file, to an appropriate examiner for a records review and request that he or she provide an opinion with respect to the Veteran's neck/cervical spine disability.  

The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.

 In this regard, the examiner should note that the service treatment records reflect that in December 1976, the Veteran fell from parallel bars at the gym, landing on the back of his neck and shoulders.  Examination of the neck and head revealed full range of motion.  Moreover, in a July 1981 service treatment report, it was noted that the Veteran was in an automobile accident in which he was struck from behind.  X-rays of the cervical spine were negative for any bony injury. 

The examiner must also consider the Veteran's contentions of experiencing chronic neck pain over the years.  These statements constitute evidence that must be addressed.  Specifically, the examiner must comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not that any currently diagnosed neck/cervical spine disability is related to the Veteran's period of active military service on any basis. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records and statements by the Veteran must be made available to the examiner for review.
 
5.  The AOJ should also furnish the Veteran with an SOC that addresses his claim of an initial increased rating for diabetes mellitus with neuropathy and retinopathy and his claims for earlier effective dates for the grant of service connection for diabetes mellitus and for the grant of special monthly compensation due to housebound status. The Veteran should be informed that he must file a timely and adequate Substantive Appeal in order to perfect an appeal of these matters to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b) (2015).  The claim(s) should not be certified to the Board unless a timely Substantive Appeal is filed by the Veteran.
 
6.  When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


